Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 12/27/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The Office suggests that at least English Abstracts of the patent documents are provided.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
---Claims 9-11 “a/the processing and control unit” is not shown. 
---Claim 15 “a computer program product”, “program code”, “machine-readable carrier”, “a control and processing unit” are not shown in the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
---“drive unit” in claim 1, 12 and applicable dependent claims being interpreted as being “an electric motor or pneumatic drive” and equivalents thereof (see at least P8 and P19 of the specification).
---“a processing and control unit” in claims 9-10 and applicable dependent claims being interpreted as being “a machine-readable carrier, a laptop or a controller” and equivalents thereof (see at least P11, P18 and P21 of the specification).
---“movable adjustment element” in claim 12 and applicable dependent claims being interpreted as being “an adjustment arm” and equivalents thereof (see at least P13 of the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6 and 10-15 recites multiple instances of broad limitations followed by the phrase “in particular” and then by a narrow limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). For example, in claim 1 recites the broad recitation “a valve closure”, and the claim also recites “in particular a valve disk” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language 
Claim 1 recites “at least one temperature sensor” followed by recitation “the temperature sensor”, and similarly dependent claims 2-6 recites “the temperature sensor”. It is unclear and indefinite if the latter recited “the temperature sensor” is the same to the previously cited “at least one temperature sensor” or if they are distinct (in which case there is a lack of antecedent basis for the latter recited limitations). Based on the record, the Office will assume that they are the same limitation. The Office suggests that the limitation “the temperature sensor” is amended to “the at least one temperature sensor” to overcome the rejection.   
Claim 7 recites “The vacuum valve according to claim wherein the thermal information is represented by a temperature”. Notice that due to a possible claim drafting error, dependent claim 7 does not depend on any of the preceding claims, as such the claim is an improper dependent claim and it is unclear and indefinite to what are the metes and bounds of this limitation. The Office will assume that claim 7 depends on claim 1. 
Claim 12 recites a “method for controlling” and “in the context of the method, in particular continuously, thermal information relating to at least part of the vacuum valve is detected”. Notice that as claimed in claim 12, no method step appears to control the valve but appears to be merely being monitored and additionally, the claim omits essential steps, elements and/or structural cooperative relationships of the claimed elements. Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, essential 
Any other claim(s) (see at least claims 2-11 and 13-15), being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7
Claim 7 recites “The vacuum valve according to claim wherein the thermal information is represented by a temperature”. Notice that due to a possible claim drafting error, dependent claim 7 does not depend on any of the preceding claims, as such the claim is an improper dependent claim since it fails to “contain a reference to a claim previously set forth”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. The Office will assume that claim 7 depends on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because under the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8 and 12 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Ishigaki (US 6,095,180).
Regarding claim 1, as best understood by the Office, Ishigaki (US 6,095,180) teaches in Figs. 1a-4b of a vacuum valve, in particular comprising: a vacuum slide valve, pendulum valve or monovalve (see at least Fig. 3A), for regulating a volume or mass flow and/or for gas-tight interruption of a flow path (see the flow path defined by openings 14-15), having a valve seat (24) which has a valve opening (14) defining an opening axis (see the horizontal centerline of opening 14) and a first sealing surface (see the portion of valve seat 24 that seals with the gate valve assembly when the valve is in the closed position) surrounding the valve opening, a valve closure (see the plate shaped- valve element 18), in particular a valve disk, for regulating the volume or mass flow and/or for interrupting the flow path, having a second sealing surface (see the surfaces that engages the valve seat and/or the seal member 20) corresponding to the first sealing surface, a drive unit (see the pneumatic cylinder-piston actuator assemblies 61 and/or 62) which is coupled to the valve closure and which is designed such that the valve closure is adjustable from an open position, in which the valve closure and the valve seat are present without contact relative to one another, into a closed position, in which a sealing contact exists between the first sealing surface and the second sealing surface via an interposed seal (20) and the valve opening is thereby closed in a gas-tight manner, and back again, wherein the vacuum valve has at least one temperature sensor (81), wherein the temperature sensor is designed and arranged in such a way that, by means of the temperature sensor (10, 10', 10", 10"'), a measurement signal representing thermal information with reference to at least part of Thus, the device of Ishigaki meets all the limitations of claim 1. 
Regarding claim 2 and the limitation of the vacuum valve according to claim 1, wherein the temperature sensor is arranged on the drive unit; the device of Ishigaki meets this limitation as shown in at least Fig. 1a and 2.  
Regarding claim 7 and the limitation of the vacuum valve according to claim [assumed to be claim 1, see the 112b rejection above], wherein the thermal information is represented by a temperature; the device of Ishigaki meets this limitation with the temperature sensor 81 measuring temperature.   
 Regarding claim 8 and the limitation of the vacuum valve according to claim 1, wherein the measurement signal is continuously detectable; the device of Ishigaki meets this limitation with the temperature sensor being capable of continuous temperature measurement so that a controller receiving this thermal information is capable of controlling a heater 77 to maintain a desired temperature.      

Regarding claim 12, as best understood by the Office, in making and/or using the device of Ishigaki (US 6,095,180), Ishigaki teaches in Figs. 1a-4b of a method for controlling a vacuum valve, in particular a vacuum slide valve, pendulum valve or monovalve (see at least Fig. 3a), wherein the vacuum valve is designed to regulate a volume or mass flow and/or to interrupt a flow path (see the flow path defined by openings 14-15) in a gas-tight manner, and the vacuum valve comprises a valve seat (24) having a valve opening (14) defining an opening axis (see the horizontal centerline Thus, the device of Ishigaki meets all the limitations of claim 12.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki (US 6,095,180) in view of Fukuda (US 2010/0282710).
Regarding claims 4-5, the device of Ishigaki fails to disclose the location of the temperature sensor as claimed with the limitations of “the vacuum valve according to claim 1, wherein the temperature sensor is arranged on the valve closure or the valve seat” (claim 4) and “the vacuum valve according to claims 1, wherein the vacuum valve has a valve housing and the temperature sensor is arranged on the valve housing” (claim 5) [notice that while Ishigaki shows a valve housing 11, the temperature sensor 81 is mounted to an actuator portion of the valve]. However, the use of multiple temperature sensors arranged in different parts of the valve are known in the art.
Fukuda (US 2010/0282710) teaches in at least Figs. 1-2 of a vacuum valve 1 that comprises various heaters 5-7 mechanisms that are controlled in part via temperature sensors 35, 53 and 65. Notice that the temperature sensor 35 is mounted to the valve element (13), sensor 53 mounted to the valve housing 2 near the valve seat 15a and sensor 65 mounted to a housing component near the valve stem 38 (see at least C3 L47 – C8 L56 for more details of the structure and operation of the device of Fukuda). By having multiple temperatures sensors mounted at particular points of the valve, it allows the device of Fukuda to have accurate measure of the temperature, it allows for accurate control of the heating mechanisms and provides a redundancy means should one sensor fail.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device of Ishigaki to include multiple temperature sensors mounted to either one or all of the valve element/closure, the valve seat and/or the valve housing in a similar manner as taught by Fukuda, since such a modification it allows the device of the combination to have greater reliability in measuring the temperature, it allows for accurate control of the heating mechanisms and provides a redundancy means should one sensor fail. Thus, the device of the combination of Ishigaki in view of Fukuda meets all the limitations of claims 4-5.     

Regarding claim 6, the device of Ishigaki fails to disclose the type of temperature sensor used having the limitations “The vacuum valve according to claim 1, wherein the temperature sensor is formed as one of the following temperature sensors: - a thermistor, a PTC thermistor, in particular a platinum or silicon measuring resistor, in particular a Pt 100 element, a semiconductor temperature sensor, in particular an integrated semiconductor temperature sensor, an optical temperature sensor, in particular an infrared thermometer, a thermocouple”. However, temperature sensors of the types being claimed are known in the art. 
Fukuda (US 6,708,721) teaches in at least Figs. 1-2 of a vacuum valve 1 that comprises various heaters 5-7 mechanisms are controlled in part via temperature sensors 35, 53 and 65. Fukuda teaches that the temperature sensors are formed of a thermocouple or the like (see at least C4 L44-L55). As it known in the art, thermocouples are among the most commonly used type of temperature sensors with the thermocouple being simple (they consist of two dissimilar metals joined together that 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the temperature sensor of the device of Ishigaki to be any suitable type of temperature sensor such as being a thermocouple in a similar manner as taught by Fukuda since not only they are known to be suitable for measuring temperatures in vacuum valve applications (see MPEP 2144.07) but also thermocouples are a well known alternative type of temperature sensor that are simple, rugged, easy to manufacture, relatively inexpensive and capable of functioning for a wide range of temperatures making them ideal for a wide variety of applications such as measuring high temperatures within a vacuum valve. Thus, the device of the combination of Ishigaki in view of Fukuda meets all the limitations of claim 6.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki (US 6,095,180) in view of Kitamura (US 2010/0282710).
Regarding claim 15, as best understood by the Office and the limitations of a computer program product comprising program code stored on a machine-readable carrier, in particular a control and processing unit of a vacuum valve for carrying out the acquisition of the thermal information according to claim 12; Ishigaki teaches of the use of a temperature sensor 81 and a controller (not shown) capable of utilizing the thermal information of the sensor to control the operation of a heater 77 to maintain a The device of Ishigaki fails to explicitly disclose that the controller comprises a program code stored on a machine-readable carrier. However, controllers capable of storing programing code to carry out temperature monitoring and heater control is known in the art. 
Kitamura (US 2010/0282710) teaches in Figs. 1-3 of a semiconductor processing system 100 that comprises a gate valve 127 that includes multiple temperature sensors 226 and heaters 214 and 218 for maintaining a desired temperature of the valve to prevent deposition of contaminants on the walls of the valve. In at least Para. [0028-0037] teaches that a controller 140 or a separate remote controller can be used for monitoring and control of the system with said controller being any general-purpose computer processor comprising at least a memory/computer-readable medium 142, a CPU 144 and circuitry 146 and wherein software routines (a programing code) being stored and/or executed by the memory or by a second remote CPU. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the controller of the device of Ishigaki to be any suitable type of controller such as being a programmable general-purpose computer processor 140 similar to the one as taught Kitamura which comprises at least a memory/computer-readable medium 142, a CPU 144 and circuitry 146 and wherein software routines (a programing code) being stored and/or executed by the memory or by a second remote CPU that are capable of monitoring temperature via temperature sensors and controlling the operation of the heater and the valve, since not only the controller of Kitamura is a suitable controller for a same purpose/operation of Ishigaki Thus, the device of the combination of Ishigaki in view of Kitamura meets all the limitations of claim 15.              

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753